STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1182
VERSUS

MICHAEL WASHINGTON DECEMBER 22, 2022
In Re: Michael Washington, applying for supervisory writs,

22nd Judicial District Court, Parish of Washington,
No. 95-CR1-60302.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the bill of information, the habitual offender bill of
information, the commitment order, all pertinent minute entries
and/or transcripts, and any other portions of the district court
record that might support the claims raised in the writ
application.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT